ALLOWANCE
This action is responsive to the Amendment filed on 12/26/2020. Claims 14, 15, 20-22, 27, 29, 30, 35, & 36 have been amended. Claims 14-39 remain pending. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In addition to their respective features describing the particulars of utilizing a camera to capture an image of the items stored inside a refrigerator storage system and displaying one or more icons with the bounding object, wherein an icon of the one or more icons can be selected to enter information associated with the plurality of items in a bounding object provided on the display, independent claims 14 and 21 now also recite wherein the bounding object is movable from a first position to a second position to overlay at least one of the items on the display, wherein the items on the display remain unchanged on the display when the bounding object is moved {and} wherein a size of the bounding object is adjustable to group a plurality of the items in the refrigerator storage systems system in the bounding object on the display, and the group of items shown in the bounding object, after the size of the bounding object is changed, remains unchanged on the display. These concepts, when combined, do not appear to be taught or suggested by the prior art of record. Therefore, independent claims 14 and 21 are deemed allowable. Claims 15-20 and 22-39 are thus also indicated allowable by virtue of depending from, and incorporating the subject matter of claims 14 and 21, respectively.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ALVARO R CALDERON IV/
Examiner, Art Unit 2173
/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173